DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 	Claims 1-7, 9-11, 13, and 16 are pending with claims 9, 10, and 16 being withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 6, “leads or cable sets is” should be “leads or cable sets are”.

Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2013/0277106 A1).
Regarding claims 1 and 2, Toyama discloses a wire harness (title) and teaches the use of a water-crosslinkable urethane resin ([0061]) that may be hardened after forming the wire harness into its desired shape ([0069]). Toyama does not go into the specifics of the urethane precursor. However, Applicant’s background discloses such was already known in the art through DE 2651089 A1 (tertiary amine nitrogen). As to the sequence of applying moisture and wrapping, alternating the order of these steps would be obvious to one of ordinary skill in the art.
As to claim 3, Toyama teaches moisture can be supplied by ejection and dripping of fluid or dipping under water or the like ([0061]). Toyama does not expressly teach steam. However, steam would fall under “or the like” in the teaching of Toyama, as steam is a well known means of supplying moisture.
As to claims 4-5 and 11, Figure 2(c) of Toyama depicts a helical winding with what appears to be a 50% overlap.
As to claims 7 and 13, Toyama teaches the substrate may be glass wool, glass cloth, polyester cloth, non-woven cloth, or the like ([0061]).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama as applied above, and further in view of Siebert (US 2015/0013874 A1).
Regarding claims 6, Toyama is silent as to the use of a PSA. However, Siebert is also directed to jacketing elongate material, especially leads or cable looms (title). Siebert teaches the use of a self-adhesive (i.e. PSA) which is applied at least partially to the curable adhesive ([0058]-[0060]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a PSA in combination with a curable adhesive to provide initial tack to hold the tape in place while curing.

Response to Arguments
Applicant's arguments have been fully considered but are not found persuasive.
Applicant argues that “moisture-curable binder” and “water-cross-linkable” are two different things. The examiner respectfully disagrees. Moisture contains water and are equivalent.
As to the DE 2651089 A1 reference discussed in Applicant’s background, the reference clearly shows that such moisture-curable binders were known. The intended use does not take away from the fact that such a binder was known.
Applicant argues that DE 2651089 A1 propping up Toyama is improper because neither of the tests (1) and (2) of In re Bigio are met. However, the examiner takes the position that the DE 2651089 A1 reference is reasonably pertinent as it also teaches a composition that is activated by water. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746